Citation Nr: 0414351	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee sprain.

3.  Entitlement to an initial compensable evaluation for 
phimosis with circumcision.

4.  Entitlement to an increased (compensable) evaluation for 
keratosis pilaris.

5.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of a left inguinal hernia.

6.  Entitlement to an increased (compensable) evaluation for 
hepatomegaly due to alcohol abuse.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left ring finger.

8.  Entitlement to an increased (compensable) evaluation for 
a scar of the right cornea due to a foreign body.

9.  Entitlement to service connection for diabetes mellitus; 
Uveitis; retinopathy; a right knee disorder; bilateral ankle 
pain; heel spurs, plantar fasciitis, and genu varum foot 
type; cholecystectomy; ptosis and myopia; infections of the 
throat, nose, and sinuses and for hay fever, to include as 
due to undiagnosed illness; major depression; allergic 
dermatitis; muscular changes, to include as due to an 
undiagnosed illness; gastroesophageal reflux disease (GERD), 
hiatal hernia, gastritis, and pancreatitis; migraine 
headaches; 

10.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hearing loss.

11.  Whether a notice of disagreement was timely filed to 
initiate an appeal of effective dates of grants of service 
connection assigned in the June 2000 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to June 
1984 and from November 1990 to December 1991.  

He served in the Southwest Asia theater of operations during 
the Persian Gulf War from January to July 1991.  

His record of service (DD Form 214) shows that he had an 
additional four months and eight days of active duty before 
the first-referenced period of service, but verification of 
this additional service is not of record in this case.  

The record of service also suggests that he had served in the 
United States Army Reserve after the period of active duty 
ending in December 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions dated in June 2000 and 
November 2002, respectively, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

A personal hearing was held by video conference before the 
undersigned Veteran Law Judge in July 2003.  A transcript of 
the hearing is of record.

In the June 2000 rating decision, the RO deferred 
consideration of a claim of entitlement to service connection 
for PTSD.  The RO should take appropriate action on this 
claim, which appears to be unadjudicated.

The Board notes that some of the claims of entitlement to 
service connection considered herein were preceded by 
denials, which have become final, of claims concerning a 
parallel disability attributed to an "undiagnosed illness" 
incident to service in the Southwest Asia theater of 
operations during Persian Gulf War.  

When the service connection claims that followed concerned a 
diagnosed disorder and the diagnosis was not of record at the 
time that the parallel claim concerning undiagnosed illness 
was adjudicated, they represented a different claim and 
therefore, were not subject to the requirement applying to 
applications to reopen previously denied claims that there be 
new and material evidence pertinent to the claim.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (claim 
based on a diagnosis of a new disorder represents a new 
claim, not a claim to reopen, when the new disorder had not 
been diagnosed and considered at the time of the prior 
denial); see also 38 C.F.R. § 3.156(a) (2001) and (2003). 

Following the decision herein, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hearing loss when it issued an unappealed rating decision in 
April 1992.

2.  Evidence submitted since the April 1992 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for hearing loss and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1992 rating decision, 
wherein the RO denied entitlement to service connection for 
hearing loss, is new and material, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2001); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of the April 1992 rating decision wherein the RO 
denied entitlement to service connection for hearing loss, 
the evidentiary record included the report of the veteran's 
enlistment examination performed before the beginning of the 
period of service extending from September 1977 to June 1984, 
indicating that he did not have impaired hearing; the report 
of the separation examination performed in May 1984 noting 
that he had a high frequency hearing loss in his right ear; 
the report of a VA audiology evaluation performed in May 1987 
which showed that he did not have a hearing disability as 
defined by VA in regulation 38 C.F.R. § 3.385; service 
medical records dated in 1990 and 1991 showing that his 
hearing was tested regularly because he was routinely exposed 
to hazardous noise; and DD Forms 214 for both of his periods 
of active duty showing that he held a military occupation 
specialty of vehicle repairman.

Evidence introduced into the claims file after the April 1992 
rating decision includes a service medical record dated in 
November 1996 showing that the veteran had a hearing 
disability as defined by VA in regulation 38 C.F.R. § 3.385 
in that he had a Hertz reading of 40 in the 4000 frequency.  
See 38 C.F.R. § 3.385 (2003); and the transcript of the 
personal hearing held before the undersigned in July 2003, 
reflecting he testified that a health care provider whom he 
had seen about his hearing informed him that he needed 
hearing aids.


Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Whether "new and material" has been presented sufficient to 
reopen a previously denied claim is subject to de novo 
adjudication by the Board when the claim comes before it on 
appeal.  Barnett v. Brown, 83 F. 3d 1380, 1383-84 (Fed. Cir. 
1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible were not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  The revised standard 
requires that the new evidence relate to an unestablished 
fact necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.156 (2003)).  



The change in the law, however, pertains only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).  Because the veteran's claim was initiated 
prior to August 2001, it will be adjudicated by applying the 
law previously in effect.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. 
§§  1110, 1131 West 2002); 38 C.F.R. § 3.303 (2003).

The CAVC has held that in order for a claimant to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The Board finds that new and material evidence has been 
submitted in support of the claim.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the denial of service connection for hearing 
loss in the April 1992 rating decision was that there was no 
evidence that the veteran had a hearing loss currently.  

There is now associated with the claims file a 1996 Reserve 
service medical record showing that the veteran has a right 
ear hearing loss that is a cognizable hearing disability 
under the VA regulation defining such.  See 38 C.F.R. § 3.85.  
Likewise, there is now associated with the claims file the 
record of testimony given by the veteran in July 2003 that he 
has been told by a health care provider that he needs hearing 
aids.  The Board notes that testimony given at a personal 
hearing may serve as new and material evidence.  See Beck v. 
West, 13 Vet. App. 535, 539 (2000).  This evidence is new.  
It  was not of record at the time of the April 1992 rating 
decision, and it is not merely cumulative of evidence already 
of file.  38 C.F.R. § 3.156(a).

The new evidence is also material as to the service 
connection claim.  For purposes of assessing its materiality, 
its credibility is presumed.  Justus 3 Vet. App. at 513.  It 
tends to show that currently, the veteran has a hearing loss 
recognized as a disability under the law for which benefits 
are sought.  Viewed with the other evidence of record, and in 
particular, service medical records showing that he was 
routinely exposed to hazardous noise and sometimes exhibited 
impaired hearing when tested, the new evidence tends to 
substantiate the claim.  It is certainly evidence that 
provides a more complete picture of the claimed disability 
and its possible origins in service.  See Hodge.  Therefore, 
it is evidence that would have to be considered in any fair 
assessment of the service connection claim and as such, is 
not only new, but is also material to the claim.  38 C.F.R. 
§ 3.156(a).

Because the record contains new and material evidence 
concerning the claim of entitlement to service connection for 
hearing loss, the Board must reopen the claim.  Manio.


Veterans Claims Assistance Act of 2000

Because the claim has been reopened, it was not necessary for 
the Board to consider whether VA previously complied with the 
requirements of the Veterans Claims Assistance Act of 2000, 
which was signed into law on November 9, 2000.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)) (the VCAA).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The 
implementing regulations that pertain to the duty to notify 
and the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for hearing loss has been 
properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefits.  
Therefore, if there is any outstanding development not 
already conducted by VA, the claimant is not prejudiced; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

The Board has concluded, however, that before the merits of 
the claim are decided, VA must take certain actions under the 
VCAA.  These actions are requested in the remand that 
follows.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
hearing loss, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Fibromyalgia: effective date and propriety of initial 
evaluation

In the June 2000 rating decision, the RO granted service 
connection for fibromyalgia, with an evaluation of 20 
percent, from an effective date of December 3, 1996.  

The veteran filed a timely and valid notice of disagreement 
contesting the 20 percent rating.  In August 2002, the 
veteran filed another document, "Disagreement with Effective 
Date of Disability Compensation Award," in which he took 
issue with the December 3, 1996 effective date of the 20 
percent rating.  In a November 2002 rating decision, the RO 
determined that a notice of disagreement contesting the 
December 3, 1996 effective date was not timely filed.  Both 
that determination and the issue of the propriety of the 20 
percent rating for fibromyalgia are now before the Board.

Because the disputed rating was assigned with a grant of 
service connection, the evaluation of fibromyalgia is 
governed by the principle stated in Fenderson v. West that an 
initial disability rating must consider all relevant evidence 
dated from the effective date of the grant of service 
connection and could be comprised of a "staged" rating, 
that is, different successive percentage ratings, if the 
evidence showed that the disability had varied in severity 
during the period extending from that effective date.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Thus, the merits and outcome of the claim for an initial 
evaluation of fibromyalgia that is greater than 20 percent 
will be affected by whether the December 3, 1996 effective 
date of the grant of service connection for fibromyalgia is 
proper.  That issue may be reached on appeal if it is 
determined that the veteran filed a timely notice of 
disagreement contesting the December 3, 1996 effective date.  

To that extent, the issue of the propriety of the initial 
evaluation for fibromyalgia is inextricably intertwined with 
the issue of whether a notice of disagreement contesting the 
December 3, 1996 effective date was timely filed, because the 
merits and outcome of the former will be affected by the 
outcome of the latter.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Although the RO determined that a notice of 
disagreement contesting the December 3, 1996 effective date 
of the grant of service connection for fibromyalgia was not 
timely filed, the Board finds that the RO did not comply 
fully with the VCAA before adjudicating this issue and 
therefore, the issue must be remanded.  

Therefore, adjudication of the claim seeking an initial 
evaluation of fibromyalgia that is greater than 20 percent 
will be deferred.  See Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) (piecemeal litigation is an "undesirable 
specter" to be avoided).  

The RO should issue appropriate written notice concerning 
evidence that could substantiate the contention on appeal 
that a timely and valid notice of disagreement was filed 
challenging the December 3, 1996 effective date of the grant 
of service conection for fibromyalgia that was established in 
the June 2000 rating decision.  The issue is remanded so that 
the RO may provide such notice to the veteran and his 
representative.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning treatment that the 
veteran has received for fibromyalgia.  The veteran has 
indicated that he receives his medical treatment from VA.  
The claims file does not contain VA treatment records dated 
after, approximately, September 1999.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an evaluation for fibromyalgia that is greater 
than 20 percent.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

Phimosis with circumcision:  propriety of initial evaluation

In the June 2000 rating decision, the RO granted service 
connection for phimosis with circumcision, with an evaluation 
of 0 percent, from an effective date of July 20, 1999.  The 
veteran seeks a compensable evaluation for this disability.

VA medical records reflect that the veteran was assessed with 
phimosis in December 1991 and with recurrent balanitis in 
November 1997.  The VA medical records show that he had a 
circumcision in January 1998.  



The phimosis with circumcision is evaluated by analogy with 
deformity of the penis with loss of erectile power under 
Diagnostic Code 7522.  See 38 C.F.R. § 4115b, Diagnostic Code 
7522 (2003); 38 C.F.R. § 4.20 (2003); 38 C.F.R. § 4.20 (2003) 
(a condition not listed on the rating schedule may be rated 
under the diagnostic code for a closely related disease or 
injury in which not only the functions affected but also the 
anatomical localizations and symptomatology are closely 
analogous).  

Diagnostic Code 7522 authorizes a single evaluation, 20 
percent, and directs that if the disability is so rated, the 
claim be reviewed for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350 (2003).  Special monthly 
compensation is afforded for the loss of use of a creative 
organ.  See 38 C.F.R. § 3.350(a)(1).  

The veteran's post-circumcision condition was assessed by 
means of a VA general medical examination performed in 
February 2000.  The examination report states a diagnosis for 
the condition of "[s]tatus post circumcision for phimosis 
without residual."  The examination report states only one 
specific finding concerning the penis:  "a normal 
circumcised penis without evidence of infection."

However, in his testimony at the personal hearing held before 
the undersigned in July 2003, the veteran indicated that he 
was having penile pain.  Furthermore, his representative 
indicated at the hearing that the veteran had scarring from 
the circumcision that was tender and painful.

The February 2000 VA examination report did not reflect 
whether the veteran was asked about penile pain or loss of 
erectile power.  Furthermore, the examination report did not 
comment upon whether the January 1998 circumcision had left a 
scar or scars and if so, whether the scar or scars were 
symptomatic, for example, produced, or aggravated, penile 
pain.  Because it did not contain all of the findings needed 
to evaluate the post-circumcision condition by analogy under 
Diagnostic Code 7522, the February 2000 VA examination report 
is inadequate for rating purposes.  


No other examination report, or treatment record, on file 
supplies the findings needed by VA adjudicators to evaluate 
the ways, and the degree to which, the veteran's post-
circumcision condition is disabling.  A new VA examination is 
needed to resolve the claim.  Therefore, claim must be 
remanded so that an additional VA examination may be 
performed.  38 C.F.R. § 4.2 (2003); Massey v. Brown, 7 Vet. 
App. 204 (1994); 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning treatment that the 
veteran has received for his post-circumcision condition.  
The veteran has indicated that he receives his medical 
treatment from VA.  The claims file does not contain VA 
treatment records dated after, approximately, September 1999.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 
Vet. App. 611.  

The Board notes that the evaluation of phimosis with 
circumcision, because assigned with a grant of service 
connection for that condition, is governed by the principle 
stated in principle stated in Fenderson, supra, that an 
initial disability rating must consider all relevant evidence 
dated from the effective date of the grant of service 
connection and could be comprised of a "staged" rating, 
that is, different successive percentage ratings, if the 
evidence showed that the disability had varied in severity 
during the period extending from that effective date.  See 
Fenderson v. West, 12 Vet. App. at 126.  In such cases, VA 
must attempt to obtain all such medical evidence necessary to 
evaluate the severity of the disability from the effective 
date of service connection to the present.  Fenderson, 12 
Vet. App. at 127. 

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an evaluation for phimosis with circumcision 
that is greater than noncompensable.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Residuals of a left knee sprain:  propriety of initial 
evaluation

In the June 2000 rating decision, the RO granted service 
connection for residuals of a left knee sprain, with an 
evaluation of 10 percent, from an effective date of February 
18, 1997.  The veteran seeks a compensable evaluation for 
this disability.

His service medical records show that in April 1984, the 
veteran was diagnosed with a first-degree tear of the medial 
collateral ligament of the left knee.  The service medical 
records indicate that he was given a knee brace and assigned 
a profile for two months.  

Service connection for a left knee meniscus sprain was 
granted on the basis of findings contained in the report of a 
VA examination of the joints that was performed in February 
2000.  The examination report confirmed that the veteran had 
pain in his left knee and that the knee would lock, give way, 
tire with use, curtailing the veteran's ability to climb or 
squat.  The examination report indicates that he did not use 
a brace for his left knee or other appliance, such as a cane.  
The examination report states that range of motion with the 
left knee was 0 to 100 degrees and that this motion was not 
achieved with pain.  The examination report attributes the 
left knee symptomatology to injury that the veteran sustained 
during service.  The examination report indicates that an x-
ray of the left knee would be taken.  However, no report of 
such an x-ray is on file.

The left knee disability is evaluated under Diagnostic Code 
5257, which concerns recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, diagnostic 
Code 5257 (2003).  The rating of 10 percent that has been 
assigned denotes a "mild" degree of disability under that 
diagnostic code.  Id.

The Board notes that separate evaluations may be given for 
instability of the knee and arthritis of that knee if both 
are clinically present.  See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  Ratings of arthritis, when established by x-rays, 
proceed under Diagnostic Code 5003, which in turn requires 
that arthritis be rated on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  For separate 
evaluations for instability and arthritis of the knee to be 
granted, there must be compensable limitation of motion of 
the knee.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Compensable limitation of the knee is defined under the 
diagnostic codes, 5260 and 5261, concerned with limitation of 
motion of the leg.  See id.; see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003).  However, if a knee is 
shown by x-rays to have arthritis, a compensable evaluation 
may be assigned for painful motion of that knee even if there 
is no actual limitation of motion that is recognized as 
compensable under those diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. 
§ 4.59 (2003).

The medical evaluations of the veteran's left knee that are 
now on file do not, individually or collectively, contain 
findings that permit a complete evaluation of the left knee 
disability under these rating provisions and principles, 
although the Board finds that all of them are pertinent to 
the claim.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  

The medical findings now of record do not show that the 
veteran has arthritis of the left knee.  VA treatment records 
show that an x-ray taken of the left knee in May 1987 was 
normal.  The report of a VA orthopedic examination that was 
performed in January 1995 states a diagnosis concerning the 
left knee of "[h]istory of 
injury . . . with symptoms of discomfort but with no clinical 
findings for its explanation."  The veteran was given a 
diagnosis of bilateral patello-femoral syndrome for knee pain 
in June 1999, but x-rays taken of the left knee at that time 
were negative for arthritis.  The medical records and 
examination reports on file include no report concerning x-
rays taken of the veteran's left knee since June 1999.

However, the medical evidence on file does not resolve the 
question as to whether the veteran's left knee pain is 
attributable to arthritis x-ray findings may have been 
obtained during the February 2000 VA joints examination but, 
if obtained, were not addressed by the examiner and are not 
on file.

Because the medical findings on file do not contain all of 
the information needed to evaluate the veteran's left knee 
disability under all rating provisions that, the record 
shows, may apply to it, a supplemental VA examination is 
needed to resolve the claim.  Massey, 7 Vet. App. 204; 
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  This 
examination should seek to identify all of the current 
manifestations of a left knee disorder, and if arthritis is 
found, the examiner should provide an opinion as to whether 
it is secondary to the service-connected left knee meniscus 
sprain.

Moreover, in his testimony at the personal hearing held 
before the undersigned in July 2003, the veteran indicated 
that his left knee disability had worsened since the RO 
assigned the 10 percent rating in June 2000.  He averred that 
he had to do a great deal of squatting in his work and as a 
result, now had to wear a brace regularly on his left knee.  
He testified that he now had chronic pain in his left knee.

Where there is evidence of an increase in a service-connected 
disability, VA is obliged to re-examine the veteran.  See 
VAOPGCPREC 11-95.  Re-examination also is appropriate here 
because the disability rating, having been assigned with a 
grant of service connection, is governed by the principle 
stated in Fenderson, supra, that an initial disability can be 
comprised of a "staged" rating, that is, different 
successive percentage ratings, if the evidence showed that 
the disability had varied in severity during the period 
extending from the effective date of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The veteran's representation that his left knee disability 
has worsened of late indicates that he might be entitled to 
such a "staged" rating.  For these reasons as well, a new 
VA examination is needed to resolve the claim.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning treatment that the 
veteran has received for his left knee disability.  He has 
indicated that he receives his medical treatment from VA.  
The claims file does not contain VA treatment records dated 
after, approximately, September 1999.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. 611.  The 
VA examination to be obtained on remand should be performed 
only after the RO has made all appropriate efforts to 
associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124. 

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an evaluation for the left knee disability 
that is greater than 10 percent.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Right cornea scar:  increased rating

The Board has concluded that the examination report obtained 
by the RO in conjunction with the veteran's claim for 
increased rating of a right cornea scar is incomplete for 
adjudication purposes.  The detail that is needed to evaluate 
the disability is not supplied by other medical assessments 
on file.  Therefore, the claim is remanded so that an 
additional VA examination may be performed.

The veteran seeks an increased rating for scar of the right 
cornea.  Service connection was granted for this disability 
in a May 1986 rating decision.  The scar of the right cornea 
is rated as noncompensable under Diagnostic Code 6009, which 
concerns an unhealed injury of the eye.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009 (2003).  

Under this diagnostic code, the eye disability is to be 
evaluated on the basis of decreased visual acuity, field 
loss, and pain, eye-rest requirements, or episodic 
incapacity.  Under this diagnostic code, an additional 10 
percent must be added to the assigned rating during periods 
of active pathology.  Id.

In conjunction with the claim for an increased rating of the 
scar of the right cornea, a VA eye examination was performed 
in February 2000.  The examination report states diagnoses of 
"[r]ecurrent anterior uveitis of unknown etiology OD [right 
eye]," "[m]ild early nonproliferative retinopathy OU [both 
eyes]," "[p]tosis, left upper lid," and "[m]yopia."  The 
examination report reflects that the examiner determined that 
the veteran had visual acuity in each eye of 20/20 (Snellen 
index), when corrected by lenses.  The examination report 
indicates that the examiner did not assess whether the 
veteran had field loss in his right eye or pain, eye-rest 
requirements, or episodic incapacity concerning his right 
eye.  

On the basis of the February 2000 VA examination report, the 
RO denied a compensable rating for a right eye disability 
incident to cornea scar.  However, the examination report is 
inadequate for rating purposes because it does not permit VA 
adjudicators to evaluate the right cornea disability 
according to all of the criteria established by the 
applicable diagnostic code.  A new VA examination is needed 
to resolve the claim.  Therefore, the claim must be remanded 
so that an additional VA eye examination may be performed 
that assesses the right eye condition in a manner that aids 
VA adjudicators.  38 C.F.R. § 4.2; Massey, 7 Vet. App. 204; 
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning the veteran's right 
cornea scar.  The veteran has indicated that he receives his 
medical treatment from VA.  The claims file does not contain 
VA treatment records dated after, approximately, September 
1999.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  The VA examination to be obtained on 
remand should be performed only after the RO has made all 
appropriate efforts to associate with the claims file all 
outstanding VA medical records, and any other medical records 
identified by the veteran on remand, that are pertinent to 
the claim.  See Green, 1 Vet. App.at 124.

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an evaluation for a right cornea scar that is 
greater than noncompensable.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Post-operative residuals of a left inguinal hernia, 
hepatomegaly:  increased ratings

The veteran seeks an increased rating for the post-operative 
residuals of a left inguinal hernia and hepatomegaly, 
respectively.  Service connection was granted for this 
disability in a May 1986 rating decision.  

The left inguinal hernia disability is rated as 
noncompensable under Diagnostic Code 7338, which concerns 
inguinal hernia.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2003).  Under this diagnostic code, the hernia-related 
disability is to be evaluated on the basis of such criteria 
as to whether it is small, is reducible, protrudes, is 
recurrent, and is well supported by a truss or belt.  Id.  
Under this diagnostic code, the rating is increased by 10 
percent if there is bilateral involvement and the second 
hernia is compensable.  Id.

The hepatomegaly is rated as noncompensable under Diagnostic 
Code 7312 by analogy with cirrhosis of the liver.  See 
38 C.F.R. § 4.114, Diagnostic Code 7312 (2003); see 38 C.F.R. 
§ 4.20 (2003) (a condition not listed on the rating schedule 
may be rated under the diagnostic code for a closely related 
disease or injury in which not only the functions affected 
but also the anatomical localizations and symptomatology are 
closely analogous).  Compensable ratings authorized by this 
diagnostic code range from 10 to 100 percent.  

The rating of 10 percent is assigned if there are symptoms 
such as weakness, anorexia, abdominal pain, and malaise and 
the rating of 30 percent if there is portal hypertension and 
spenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7312.  Higher ratings depend on the 
presence of other symptoms as well, including erosive 
gastritis.

In conjunction with the claim for an increased rating, the 
left inguinal hernia condition was assessed by means of a VA 
general medical examination performed in February 2000.  

The examination report states a diagnosis, in addition to 
others not having to do with hernia, of "[b]ilateral hernia 
repairs without evidence of recurrence."  No specific 
findings concerning the veteran's inguinal hernia condition 
are set forth in the examination report.  

On the basis of the February 2000 VA examination report, the 
RO denied a compensable rating for the inguinal hernia 
disability, reasoning that there was no evidence of the 
hernia's recurrence.

In conjunction with the claim for an increased rating, the 
veteran's hepatomegaly was assessed by means of a VA 
examination of the liver gall bladder, and pancreas performed 
in February 2000 by the same examiner who has conducted 
numerous other examinations in this case, including the 
February 2000 VA general medical examination which dealt with 
the veteran's post-operative inguinal hernia condition.  

The examination report indicates that the veteran did not say 
when interviewed that he had experienced any weight loss, 
weakness, abdominal pain.  The examination report indicates 
that he confirmed that he was experiencing depression and 
anxiety, but the examiner opines that these are "not related 
to the liver."  The examiner does not state in the 
examination report the basis for this opinion.  The sole 
diagnosis stated in the examination report is 
"[h]epatomegaly due to alcohol abuse, not related to Gulf 
service."

The RO denied the claim for an increased rating of 
hepatomegaly on the basis of the February 2000 examination 
report.

However, in his testimony at the personal hearing held before 
the undersigned in July 2003, the veteran indicated that he 
wore a belt in order to obtain support at the site of the 
inguinal hernia and that he had lost approximately 20 pounds 
during the past year.  Furthermore, a VA treatment record 
dated in January 1999 concerning the assessment of his liver 
condition reflects that the veteran stated that his weight 
was decreasing.  

In addition, the report of a VA examination of the intestines 
performed in February 2000 by a different examiner from the 
one who performed the VA examination of the liver, gall 
bladder and pancreas and the VA general medical examination 
indicates that the veteran did say that he had, although 
infrequently, "slight twinges of sharp pain in the left 
inguinal area."  

The Board notes that where there is evidence of an increase 
in a service-connected disability, VA is obliged to re-
examine the veteran.  See VAOPGCPREC 11-95.  Re-examination 
is appropriate here also because the report of the February 
2000 general examination does not state any specific findings 
to support the statement of diagnosis and the report of the 
February 2000 liver, gall bladder, and pancreas examination 
does not state the basis of the examiner's opinion that the 
veteran's malaise has nothing to do with the liver condition.  

Absent from both reports are any findings concerning physical 
examination of the veteran for the disability at issue and, 
in the general examination report, any account indicating 
that the examiner had interviewed the veteran about symptoms 
that he may have been having that were referable to his 
history of inguinal hernia.  The information absent from the 
examination reports is not supplied by other examination 
reports or treatment records now on file.

Therefore, new VA examinations are needed to decide the 
claims.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  The claims are remanded so that the 
examinations may be performed.  The Board believes that 
reexamination of the veteran by an appropriate specialist is 
called for in each case.

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning the veteran's post-
operative residuals of a left inguinal hernia and 
hepatomegaly.  The veteran has indicated that he receives his 
medical treatment from VA.  The claims file does not contain 
VA treatment records dated after, approximately, September 
1999.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  




The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claims.  See 
Green, 1 Vet. App.at 124. 

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to evaluations for post-operative residuals of a 
left inguinal hernia and hepatomegaly, respectively, that are 
greater than noncompensable.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

Residuals of a fracture of the left ring finger:  increased 
rating

The veteran seeks an increased rating for the residuals of a 
fracture of his left ring finger.  Service connection was 
granted for this disability in a May 1986 rating decision.  

The disability is currently evaluated as noncompensable under 
Diagnostic Code 5227.  It is rated on the basis of presence 
or absence of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2003).  

The Board notes that while the appeal of the denial of an 
increased rating has been pending, the criteria for 
evaluating finger disabilities were revised effective from 
August 26, 2002.  See 67 Fed. Reg. 48,784-797 (2002).  

VA adjudicators must consider whether revised or former 
rating criteria are more favorable to a claim and apply the 
more favorable criteria to the extent permitted by law.  See 
VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g) (West 2002) 
(revised rating criteria cannot be used to determine what 
rating is warranted for a disability as it was manifested 
before their effective date).  

The report of a VA examination of the joints performed in 
February 2000 includes findings concerning the veteran's left 
ring finger.  The report states:  "On the hands, the tip of 
the thumbs can approximate the tips of the rest of the 
fingers and can approximate the mid and transverse folds of 
the palms except the left fourth finger there is a 1 cm gap 
between the median transverse fold of the palm and the tip of 
the left fourth finger.  This is secondary to old injury."  
This examination report represents the only medical 
assessment of the veteran's left hand and fingers that is now 
on file.

However, in his testimony at the personal hearing held before 
the undersigned in July 2003, the veteran suggested that his 
left finger (it was mis-identified at the personal hearing at 
times as a "right" finger, just as it was in the June 2000 
rating decision denying an increased rating, but the veteran 
clarified that he was talking about the finger on his "left 
hand") was disabled to the extent that his ability to use 
that finger, to grasp objects, and to function generally with 
his left hand was diminished.  The veteran testified that 
these functional limitations interfered with his ability to 
do his job, which involves maintenance work. 

The report of the VA examination of the joints, while 
confirming that the veteran had some limitation of motion of 
the left ring finger, did not include any findings or opinion 
about whether the disability of the left ring finger resulted 
in functional loss of use of that finger or interfered with 
the veteran's ability to go on to use his left hand 
effectively.  (The Board notes that, as he has testified, the 
veteran is right-handed.)  However, such findings are needed 
to evaluate the disability properly.

Former Diagnostic Code 5227, under which provision the 
veteran's left ring finger disability currently is rated, 
provides that ankylosis of any finger other than the thumb, 
index finger, or middle finger, and whether of the major of 
the minor hand, is to be rated as noncompensable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2002).  Revised Diagnostic 
Code 5227 also indicates that ankylosis of the ring or little 
finger, and whether of the major or minor hand, is to be 
rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2003).  

Were ankylosis shown, revised Diagnostic Code 5257 would 
require consideration of whether an additional evaluation was 
warranted for "resulting limitation of motion of other 
digits or interference with overall function of the hand."  
38 C.F.R. § 4.71a, Diagnostic Code 5227, note (2003).  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The report of 
the February 2000 VA examination of the joints indicates that 
the veteran's left ring finger is not anyklosed.  Therefore, 
there should be no rating specifically for limitation of 
motion of other digits or interference of function of the 
hand under the revised Diagnostic Code 5227.  

However, the revised regulations applying to disabilities of 
one or more fingers also afford ratings based not on 
ankylosis but also, in the alternative, on limitation of 
motion.  The report of the February 2000 VA examination of 
the joints indicates that the left ring finger is limited in 
its motion in that the veteran can bring that finger to only 
within 1 cm gap between the median transverse fold of the 
palm.  Under the revised regulations, any limitation of 
motion of the ring finger, whether of the major or minor 
hand, is to be rated as noncompensable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2003).  

However, a proper evaluation of the veteran's left ring 
finger disability also must consider functional loss.  
Evaluations of musculoskeletal disabilities require 
consideration of the effect of pain, weakness, fatigability, 
and incoordination on functional abilities, including the 
ability to engage in employment or other ordinary activities.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003).  VA 
regulations provide that functional loss must be considered 
in evaluating disabilities on the basis of limitation of 
motion.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).  

VA adjudicators must consider whether 38 C.F.R. § 4.40, 
concerning functional loss due to pain, and 38 C.F.R. § 4.45, 
concerning functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint "must be 
applied to determine if a compensable rating is warranted."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Deluca 
v. Brown, 8 Vet. App. 202 (1995).  

A schedular disability rating based on limitation of motion 
may be augmented under 38 C.F.R. §§ 4.40, 4.45, 4.59 for 
additional disability due to functional loss resulting from 
such factors.  DeLuca.  The CAVC has instructed that VA 
should obtain examinations in which the examiner determines 
whether such additional disability is present.  

Medical findings needed to evaluate the veteran's left finger 
disability by these principles are not of record.  A VA 
examination therefore is needed to decide the claim.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The 
claim is remanded so that the examination may be performed.  

On remand, the RO should ensure that it has obtained all 
current VA medical records concerning the veteran's left hand 
and fingers.  The veteran has indicated that he receives his 
medical treatment from VA.  The claims file does not contain 
VA treatment records dated after, approximately, September 
1999.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  The VA examination to be obtained on 
remand should be performed only after the RO has made all 
appropriate efforts to associate with the claims file all 
outstanding VA medical records, and any other medical records 
identified by the veteran on remand, that are pertinent to 
the claims.  See Green, 1 Vet. App.at 124. 

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate 
entitlement to an evaluation for the residuals of a fracture 
of the left ring finger that is greater than noncompensable.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Diabetes mellitus:  service connection

The veteran claims entitlement to service connection for 
diabetes mellitus.  VA medical records contained in the 
claims file show that he is diagnosed currently with this 
disease.  

In his testimony at the personal hearing held before the 
undersigned in July 2003, the veteran argued that his 
diabetes mellitus was secondary to his service-connected 
fibromyalgia.  Service connection may be granted for a 
disability that was brought about by, or, in the alternative, 
aggravated by, any or all of a veteran's service-connected 
disorders.  See 38 C.F.R. §§ 3.303, 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The claim is remanded because it appears that that there may 
be VA medical records relevant to the claim that have not yet 
been associated with the claims file.  In a statement 
submitted in August 2000, the veteran pointed out that he had 
been treated for diabetes in 1992 at a VA medical facility.  
He testified at the personal hearing held before the 
undersigned in July 2003 to the effect that he was first 
treated for diabetes shortly after the period of active duty 
ending in December 1991.  

VA treatment records corresponding to these accounts are not 
on file.  Furthermore, the veteran has indicated that he 
receives his medical treatment from VA.  The VA treatment 
records now associated with the claims file are dated from, 
approximately, August 1984 to May 1987, August 1994 to 
October 1994, and July 1998 to September 1999, with the 
exception of certain hospital reports.  Medical records dated 
from the time of the expiration of the period, or periods, of 
service to which a disability may be attributable to the 
present could help to substantiate a service connection 
claim.  

The Board notes that VA regulations provide that if a veteran 
with 90 days or more of continuous active service develops 
diabetes mellitus to a compensable degree within one year of 
separation from active duty, then that disease will be 
presumed to have been incurred in service even absent 
evidence to that effect unless there is affirmative evidence 
to the contrary (including a showing of an intercurrent cause 
for the disease).  38 C.F.R. §§ 3.307, 3.309 (2003).  A 
complete set of VA medical records dated from the time of 
expiration of the period of service ending in December 1991 
to the present would be relevant to the claim, then, and 
should be secured on remand.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. 611.



A VA examination for diabetes mellitus was performed in 
February 2000, and the report of that examination was 
associated with the claims file.  However, certain pages of 
the examination report are missing, including the pages on 
which the examiner would state a diagnosis and comment on 
whether the disease appeared to be service related.  On 
remand,  the RO must make efforts to secure a complete copy 
of the February 2000 examination report.  

If the complete examination report no longer is available or, 
if available, does not contain findings sufficient to resolve 
the claim, a new VA examination should be performed.  Needed 
to resolve the claim is an examination report containing a 
medical opinion about whether it is at least as likely as not 
that the veteran developed diabetes mellitus as the result of 
an injury or disease (including another, service-connected 
disability) that was incurred during service.  The claims 
file does not contain another examination report or treatment 
records containing a medical opinion that satisfactorily 
addresses this question.  See 38 U.S.C.A. § 5103(A)(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim, not 
just those that the veteran himself, or his representative, 
has brought up.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000) (VA's duty to assist a claimant with the 
development of evidence extends to all reasonable theories of 
a claim.)  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App. at 124.

Retinopathy, uveitis, ptosis, and myopia:  service connection

The veteran claims entitlement to service connection for 
retinopathy, uveitis, ptosis, and myopia, respectively.  

The diagnoses stated in the report of the VA eye examination 
that was performed in February 2000 are, as noted above, 
"[r]ecurrent anterior uveitis of unknown etiology OD [right 
eye]," "[m]ild early nonproliferative retinopathy OU [both 
eyes]," "[p]tosis, left upper lid," and "[m]yopia."  

The record reflects that the veteran incurred eye injuries 
and disorders during service and moreover, neither entered 
nor left service with impaired vision.  Service connection 
was granted in a May 1986 rating decision for a scar of the 
right cornea, which was found to be the residual of an injury 
of the right cornea that the veteran incurred during service 
in 1979.  His service medical records show that his right 
cornea was injured in January 1980 when a metal fragment 
entered his right eye.  A treatment record dated a few days 
after the initial treatment for the injury states an 
assessment of "resolving iritis."  

An October 1980 treatment record indicates that the veteran 
was assessed with "[c]hronic blepharitis" after his eyelids 
were found to be erythematous and mildly edematous and that a 
scar of the right cornea identified at that time.  A 
treatment record that is not dated but appears to have been 
prepared in 1979 or 1980 indicates that the veteran was 
treated with an eye patch and ointment for abrasions of the 
right eye caused by the lodging of a metallic foreign body 
under the eyelid.  In addition, treatment for eye 
conjunctivitis in July and September 1978 and October 1980 is 
documented in the service medical records.

His service medical records also show that while serving in 
the Southwest Asia theater of operations in May 1991, the 
veteran was found to have a foreign body in his right eye and 
was prescribed an eye path and ointment.  The May 1991 
treatment record concerning the initial treatment for the 
injury indicates that he said that he caught debris in his 
right eye while inspecting a vehicle and now had pain in that 
eye, blurred vision, and a headache.  

A follow-up treatment record dated a few days later in May 
1991 shows that he was attributed a Snellen index of 20/25 in 
the right eye and of 20/20 in the left.  

The report of the September 1991 separation examination 
performed during the period of service extending from 
November 1990 to December 1991 states a Snellen index of 
20/20 for each eye and identifies no abnormalities of either 
eye.  (The report of the entrance examination performed for 
that period of service is not among the service medical 
records that have been secured.)

The report of the entrance examination performed in August 
1977 before the start of the period of service extending from 
September 1977 to June 1984 and the report of the separation 
examination performed in May 1984 also state a Snellen index 
of 20/20 for each eye and identify no abnormalities of either 
eye.  

At the hearing held before the undersigned in July 2003, the 
veteran testified that he believed that his retinopathy had 
been caused by his diabetes mellitus, that his myopia had 
been caused by his retinopathy, and that his uveitis had been 
caused by a scratch injury of the right cornea that he 
sustained during service.  These etiologies should be among 
those that are considered during the examination to be 
performed on remand.

The lay and medical evidence currently of record shows that 
the veteran has a condition or conditions of the eyes that 
may be related to his service.  However, the medical evidence 
currently of record is not sufficient to resolve any of the 
claims.  The February 2000 examination report contains no 
opinion about whether it is at least as likely as not that 
any of the veteran's current eye conditions is service 
related.  The claims file does not contain another 
examination report or treatment records that satisfactorily 
address this question.  Therefore, a new VA eye examination 
is needed to resolve the claims.  See 38 U.S.C.A. 
§ 5103(A)(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The claims are 
remanded so that a new VA eye examination may be performed.

The RO denied entitlement to service connection for 
retinopathy and uveitis on the ground that these conditions 
were not diagnosed during service.  Clearly, though, the 
veteran sustained injuries of the right eye and contended 
with disorders of the eyes during service.  The VA eye 
examiner, and VA adjudicators, should consider these 
incidents when the matter is reviewed on remand.

The RO, citing VA regulation 38 C.F.R. § 3.303(c), denied 
entitlement to service connection for ptosis and myopia on 
the ground that they were developmental or congenital 
abnormalities for which service connection and compensation 
are not available as a matter of law.  See 38 C.F.R. § 
3.303(c) (2003).

However, other law qualifies this rule and thus indicates 
that these claims should be readjudicated de novo.  The CAVC 
has held that service connection may be granted for an eye 
disability (such as impaired visual acuity, and regardless of 
whether corrected with lenses), originating with a congenital 
or developmental defect if that disability was aggravated 
during service.  See Browder v. Derwinski, 1 Vet. App. 204, 
207- 08 (1991); see also VAOPGCPREC 82-90 (holding that 
service connection may be granted for diseases (but not 
"defects") of congenital, developmental, or familial 
origin, including those of the eye, if the evidence 
establishes that the condition in question was aggravated 
during service).  

Also, the General Counsel of VA held in VAOPGCPREC 67-90 that 
service connection may be granted for hereditary diseases 
which either first manifest themselves during service or 
which exist prior to service but progress at an abnormally 
high rate during service.  See VAOPGCPREC 67-90 (1990).  In 
addition, the General Counsel of VA held in VAOPGCPREC 82-90 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
that retinitis pigmentosa was a disease considered by medical 
authorities to be of familial (or hereditary) origin, that 
such disease, by its very nature preexisted a veteran's 
military service, and that that service connection for 
congenital, developmental or familial diseases (like 
retinitis pigmentosa) could be granted if manifestations of 
the disease in service constituted aggravation of the 
condition.  VAOPGCPREC 82-90 (1990).  

The Board notes that a preexisting injury or disease will be 
presumed to have been aggravated by active service where the 
evidence shows that there was a permanent increase in 
disability during such service, absent clear and unmistakable 
evidence to the contrary, including a specific medical 
finding that the increase was due instead to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate each of 
the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claims.  
See Schroeder, 212 F.3d at 1271.

It appears that there may be VA medical records relevant to 
the claims that have not yet been associated with the claims 
file.  In a statement submitted in August 2000, the veteran 
pointed out that he had been treated for eye problems in 1993 
at a VA medical facility.  VA treatment records corresponding 
to this account are not on file.  Furthermore, the veteran 
has indicated that he receives his medical treatment from VA.  
The VA treatment records now associated with the claims file 
are dated from, approximately, August 1984 to May 1987, 
August 1994 to October 1994, and July 1998 to September 1999, 
with the exception of certain hospital reports.  

Medical records dated from the expiration of the period, or 
periods, of service to which a disability may be attributable 
to the present could help to substantiate a service 
connection claim.  A complete set of VA medical records dated 
from the time of expiration of the periods of service ending 
in June 1984 and December 1991, respectively, to the present 
would be relevant to the claims, then, and should be secured 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.

Right knee condition, bilateral ankle pain, and heel spurs, 
plantar fasciitis, genu varum foot type:  service connection

The veteran claims entitlement to service connection for a 
right knee condition, bilateral ankle pain, and a podiatric 
condition comprised of heel spurs, plantar fasciitis, and 
genu varum foot type.  

Diagnoses stated in the report of a VA joints examination 
that was performed in February 2000 states include "[j]oint 
ache affecting [the] knees due to old injury not related to 
Gulf service" and "[a]nkle joint aches due to old injury 
not related to Gulf service."  The report of a VA podiatry 
examination that was performed in February 2000 states an 
assessment of "[p]lantar fasciitis/plantar calcaneal heel 
spur syndrome bilaterally with underlying genu varum."  

Current VA treatment records show that in June 1999, although 
x-rays were negative, the veteran received a diagnosis of 
bilateral patello-femoral syndrome.

His service medical records reflect that the veteran injured, 
and was found to have a disorder of, his right knee during 
service.  A service medical record dated in April 1984 
indicates that he received medical attention for a twisted 
knee, was found to have symptoms that included medial joint 
line tenderness, mild effusion, and painful McMurray sign, 
and was given an assessment of rule out torn medial meniscus.  

The report of his separation examination performed in May 
1984 during the period of service extending from September 
1977 to June 1984 does not identify an abnormality of the 
right knee.  However, the report of the separation 
examination performed in June 1991 during the period of 
service extending from November 1990 to December 1991 states 
a diagnosis of bilateral patello-femoral pain syndrome.  A 
physical therapy note shows that additional assessment of the 
condition at that time revealed that the veteran had a right 
knee irritated lateral patellar fat pad and bilateral retro-
patellar irritation.  



His service medical records reflect that the veteran was 
treated for a twisted left ankle during service in June 1980.  
The report of his separation examination performed in May 
1984 during the period of service extending from September 
1977 to June 1984 does not identify an abnormality of the 
ankles.

His service medical records do not show that the veteran was 
treated during service for a condition diagnosed heel spurs, 
or plantar fasciitis, or genu varum foot type.  However, a 
June 1980 service medical record indicates that he was found 
to have tenderness of the foreleg and foot significant enough 
to warrant a recommendation that he limit or curtail his 
jogging and running.

At the personal hearing held before the undersigned in July 
2003, the veteran testified that he had injured his right 
knee during service in Germany when he slipped between two 
tanks, had suffered chronic pain in that knee since then, and 
believed that he had aggravated his right knee condition by 
habitually shifting his weight to the right knee to 
compensate for pain associated with his service-connected 
left knee disability; that he received medical attention 
during service for a foot disorder that was attributed to 
lack of calcium and was given shoe inserts; and that he 
sprained an ankle during service during maneuvers and 
aggravated the injury during service by the running.

VA's duty to assist a claimant with the development of 
evidence extends to all reasonable theories of a claim, 
whether known to the claimant or not.  See Schroeder v. West, 
212 F.3d at 1271.  To be properly considered, the claim of 
entitlement to service connection for right knee condition, 
bilateral ankle pain, and heel spurs, plantar fasciitis, and 
genu varum foot type each requires a medical opinion 
addressing the question whether the asserted disability was 
brought about by, or, in the alternative, aggravated by, any 
or all of the veteran's service-connected disorders, 
including the left knee disability.  See 38 C.F.R. §§ 3.303, 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The lay and medical evidence currently of record shows that 
the veteran has a condition of the right knee, the ankles, 
and the feet that may be related to his service.  However, 
the medical evidence currently of record is not sufficient to 
resolve either claim.  The VA joints examination of February 
2000 resulted in an opinion that the veteran had knee pain 
and ankle pain that were each attributable to an "old 
injury" rather than to his Persian Gulf War service.  
However, no rationale was offered for the opinion that 
neither right knee pain nor ankle pain was related to any 
incident of the veteran's service in the Persian Gulf War.  

Furthermore, whether the right knee condition and the ankle 
pain could be related to other service was not addressed in 
the examination report.  Nor did the examination report 
consider whether these conditions developed as a result of, 
or had been aggravated by, another service-connected 
disability.  The VA podiatry examination of February 2000 did 
not address whether the disabilities that were diagnosed 
could be related to the veteran's service.  

In no other examination report, or treatment records, on file 
are these medical questions addressed.  Therefore, an 
additional VA examination is needed in order to clarify 
whether the veteran has disabilities of the right knee, the 
ankles, and the feet that may be related to his service.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  The claims are remanded so that the 
examination may be secured.  

The Board notes that the VA examination must clarify whether 
the veteran currently has an actual disability of the ankles.  
Although ankle pain, as a persistent and recurring symptom, 
has been shown sufficient to warrant the performing of a VA 
examination, pain alone, divorced from any disability 
recognized under the rating schedule, is not a disability for 
which compensation may be paid.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), dismissed in part, vacated in 
part, and remanded, sub. nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  

It appears that that there may be VA medical records relevant 
to the claims that have not yet been associated with the 
claims file.  In a statement submitted in August 2000, the 
veteran pointed out that he had been treated for foot 
problems in 1992 at a VA medical facility.  


Furthermore, the veteran has indicated that he receives his 
medical treatment from VA.  VA treatment records 
corresponding to these accounts are not on file.  The VA 
treatment records now associated with the claims file are 
dated from, approximately, August 1984 to May 1987, August 
1994 to October 1994, and July 1998 to September 1999, with 
the exception of certain hospital reports.  

Medical records dated from the expiration of the period, or 
periods, of service to which a disability may be attributable 
to the present could help to substantiate a service 
connection claim.  A complete set of VA medical records dated 
from the time of expiration of the periods of service ending 
in June 1984 and December 1991, respectively, to the present 
would be relevant to the claims, then, and should be secured 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claims.  See 
Green, 1 Vet. App.at 124.

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate each of 
the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claims.  
See Schroeder, 212 F.3d at 1271.

Allergic dermatitis:  service connection

The veteran claims entitlement to service connection for a 
skin condition that has been diagnosed as allergic 
dermatitis.  


The report of a VA skin performed in February 2000 states 
diagnoses of keratosis pilaris and allergic dermatitis, which 
are characterized as "seasonal in occurrence" and "[n]ot 
present on this examination."  It is noted in the 
examination report that neither disorder is related to the 
veteran's Persian Gulf War service.

His service medical records indicate that in February and 
March 1979, the veteran was treated for a skin rash.  The 
records reflect that on the first occasion of treatment, he 
was found to have "[l]ichenification of [the] groin area" 
and given an assessment of "[s]kin irritation possibly due 
to water"; that on the second occasion, he was found to have 
a rash, with small papules, on the upper thighs, back, and 
lower abdomen and assessed with "[e]czematoid rash"; that 
on the third occasion, findings of multiple papules on the 
groin area, lower abdomen, and thigh resulted in an 
assessment of "[r]ash ?origin.  Possibly papules represent 
[s]cabies burrows"; and that on the fourth occasion, it was 
observed that the "rash and pruritis" had also involved his 
elbows and genitalia but were now gone and had probably 
represented "scabies[,] cured."  

The report of the separation examination performed in May 
1984 during the period of service extending from September 
1977 to June 1984 does not identify an abnormality of the 
skin.  However, the report of the entrance examination 
performed in August 1977 notes the presence of tattoos on his 
upper extremities.  Service medical records for this period 
of service extending from November 1990 to December 1991do 
not cite an abnormality or disorder of the skin other than 
the tattoos of the upper extremities.

However, the report of a VA general medical examination that 
was performed in January 1995 includes a diagnosis of 
"[s]kin rash in Saudi Arabia in 1991, still present, 
controlled with medical management."  

At the personal hearing held before the undersigned in July 
2003, the veteran testified that he had a skin condition 
during the period of service extending from September 1977 to 
June 1984 and suffered a recurrence of the condition during 
the period of service extending from November 1990 to 
December 1991, upon returning from the Southwest Asia theater 
of operations.  

The lay and medical evidence currently of record shows that 
the veteran has a condition of the skin, allergic dermatitis, 
that may be related to his service.  However, the medical 
evidence currently of record is not sufficient to resolve the 
claim.  The VA skin examination of February 2000 resulted in 
an opinion that the diagnosed allergic dermatitis was not 
related to the veteran's Persian Gulf War service.  However, 
no rationale was offered for the opinion that allergic 
dermatitis was not related to any incident of the veteran's 
service in the Persian Gulf War.  

Furthermore, whether the allergic dermatitis could be related 
to other service was not addressed in the examination report.  
In no other examination report, or treatment records, on file 
are these medical questions resolved.  Therefore, an 
additional VA examination is needed in order to clarify 
whether the veteran has allergic dermatitis that may be 
related to his service.  38 U.S.C.A. § 5103A(d)(2); see also 
38 C.F.R. § 3.159(c)(4)(i).  

It appears that that there may be VA medical records relevant 
to the claim that have not yet been associated with the 
claims file.  In a statement submitted in August 2000, the 
veteran pointed out that he had been treated for a skin rash 
in 1992 at a VA medical facility.  VA treatment records 
corresponding to this account are not on file.  Furthermore, 
the veteran has indicated that he receives his medical 
treatment from VA.  The VA treatment records now associated 
with the claims file are dated from, approximately, August 
1984 to May 1987, August 1994 to October 1994, and July 1998 
to September 1999, with the exception of certain hospital 
reports.  

Medical records dated from the expiration of the period, or 
periods, of service to which a disability may be attributable 
to the present could help to substantiate a service 
connection claim.  A complete set of VA medical records dated 
from the time of expiration of the periods of service ending 
in June 1984 and December 1991, respectively, to the present 
would be relevant to the claim, then, and should be secured 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); 
Bell, 2 Vet. App. 611.  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

GERD, hiatal hernia, gastritis and pancreatitis:  service 
connection

The veteran claims entitlement to service connection for 
GERD, a hiatal hernia, gastritis, and pancreatitis.  

Current VA outpatient treatment records on file include a 
March 1998 endoscopy report that states an assessment of mild 
gastritis and hiatal hernia; a May 1998 report of an antral 
biopsy that states post-operative diagnoses of GERD with 
history of positive Helicobacter pylori status post triple 
therapy, diabetes mellitus, history of hiatal hernia and 
history of hepatitis; and a June 1998 report of a computed 
tomography (CT) scan of the abdomen that cites "[f]indings 
consistent with chronic pancreatitis"; and note describing 
the findings of GI series performed in March 1999 as moderate 
sliding hiatal hernia, moderate-to-major GERD, antral 
gastritis likely secondary to peptic ulcer disease, and 
small-to-moderate diverticulum in the second portion of the 
duodenum.

His service medical records reflect that in June 1991, the 
veteran was seen for what he described as abdominal pain and 
diarrhea and was diagnosed with gastritis.  However, the 
report of the separation examination performed in June 1991 
during the period of service extending from November 1990 to 
December 1991 does not note an abnormality of the 
gastrointestinal system.  Gastrointestinal disorders are not 
documented in other of the veteran's service medical records. 

At the personal hearing held before the undersigned in July 
2003, the veteran testified that he was treated several times 
during service for stomach problems but usually was not able 
to seek medical attention for them, that he believed that 
those problems may have been caused by his food and/or his 
environment during his service in the Persian Gulf War, and 
he suffered currently from gastritis, GERD, and diarrhea for 
which he was receiving treatment at a VA medical facility.  

Thus, the lay and medical evidence currently of record shows 
that the veteran has GERD, a hiatal hernia, gastritis, and 
pancreatitis, or symptoms thereof, that may be related to his 
service.  However, the medical evidence currently of record 
is not sufficient to resolve the claim.  No examination 
report or treatment record on file contains an opinion as to 
whether the veteran has GERD, a hiatal hernia, gastritis, 
and/or pancreatitis that is related to a disease or injury 
that he incurred during his service.  Therefore, a VA 
examination is needed to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  The 
claim is remanded so that the examination may be secured.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.  He has indicated that he receives 
his medical treatment from VA.  Medical records dated from 
the expiration of the period, or periods, of service to which 
a disability may be attributable to the present could help to 
substantiate a service connection claim.  

The VA treatment records now associated with the claims file 
are dated from, approximately, August 1984 to May 1987, 
August 1994 to October 1994, and July 1998 to September 1999, 
with the exception of certain hospital reports.  A complete 
set of VA medical records dated from the time of expiration 
of the periods of service ending in June 1984 and December 
1991, respectively, to the present would be relevant to the 
claims, then, and should be secured on remand.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. 
App. 611.  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

Infections of the throat, nose, and sinuses, and hay fever:  
service connection

The veteran claims entitlement to service connection for 
conditions of the throat, nose, and sinuses and for hay 
fever.  

His service medical records contain numerous notations of 
treatment for throat, nose, and respiratory problems during 
the period of service extending from September 1977 to June 
1984.  For example, the veteran was seen in February 1978 for 
what was diagnosed as "strep" throat; in March 1980 for 
what was diagnosed as an upper respiratory infection; in 
April 1980 for a sore throat with congestion that was 
diagnosed as an upper respiratory infection; in November 1981 
for what was diagnosed as acute tonsillitis; in January 1982 
for a sore throat found to be swollen and diagnosed as 
tonsillitis; for what was diagnosed as viral pharyngitis in 
January 1982; and in January 1984, for a sore throat.  

A Southwest Asia Demobilization/Redeployment Medical 
Evaluation dated in April 1991 reflects that he reported 
having sinusitis.  The report of an account of his medical 
history that he gave shortly after his service in Southwest 
Asia ended also reflects that he said that he had been 
suffering from sinusitis.

The veteran's separation examinations for the periods of 
service extending from September 1977 to June 1984 and from 
November 1990 to December 1991, respectively, do not note an 
abnormality of the nose, throat, or sinuses, or of the 
respiratory system.

VA treatment records on file do not reflect any diagnosis of, 
or recurring treatment of, a disease of the nose, throat, or 
sinuses or of the respiratory system.

A VA respiratory examination was performed in February 2000 
and resulted in diagnoses of "[d]ifficulty of breathing when 
exposed to smoke, strong odor and perfumes" and "[m]ild 
form of reactive airway disease related to Gulf Service."

At the personal hearing held before the undersigned in July 
2003, the veteran testified that he had developed nasal, 
throat, sinus, and respiratory problems while stationed in 
Germany and performing duty outdoors during the period of 
service extending from September 1977 to June 1984 and that 
the problems flared up again while he served in the Persian 
Gulf War.  He also testified that he has suffered from such 
problems since he served on active duty, has used over-the-
counter lozenges to try to obtain relief from his symptoms, 
and has not sought medical attention regularly for them 
because doing so would require him to take leave from his 
job.  The report of a VA general medical examination 
performed in January 1995 reflects that the veteran said that 
he was exposed to dust, oil, and diesel fuel while he served 
in the Persian Gulf War.

Thus, the lay and medical evidence currently of record shows 
that the veteran has a respiratory condition or symptoms that 
may be related to his service and in particular, his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  However, the medical evidence currently of 
record is not sufficient to resolve the claim.  The report of 
the February 2000 VA respiratory examination contains no 
rationale for the opinion that the veteran developed a 
respiratory problem as a result of his Gulf War service.  

Therefore, a VA examination is needed to help VA adjudicators 
to determine whether the veteran has a nose, throat, sinus, 
and/or respiratory condition that is etiologically related to 
any of his service.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  The claim is remanded so that the 
examination may be secured.

VA's duty to assist a claimant with the development of 
evidence extends to all reasonable theories of a claim.  See 
Schroeder, 212 F.3d at 1271.  

Because the veteran served in the Southwest Asia theater of 
operations during the period of the Persian Gulf War and the 
medical reports of record do not state a specific diagnosis 
of a nasal, throat, sinus, or respiratory disorder, a medical 
opinion is needed about whether his condition represents a 
chronic disability resulting from an undiagnosed illness.  A 
"Persian Gulf War veteran" (i.e., one who served on active 
duty in the military, naval, or air service in the Southwest 
Asia theater of operations "during the Persian Gulf War") 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness (i.e., one that by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis) either for the 
first time during the Persian Gulf War service or to a degree 
of 10 percent or more not later than December 31, 2006 is 
presumed entitled to service connection and compensation for 
that undiagnosed illness.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317(a) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a).  "Chronic" disabilities include 
disabilities that have existed six months or more and 
disabilities that exhibit intermittent periods of improvement 
and worsening over a six-month period."  Id.  

If these criteria are satisfied, then service connection will 
be granted for disability attributable to undiagnosed illness 
unless (i) there is affirmative evidence that the undiagnosed 
illness was not incurred during the Gulf War service, or (ii) 
there is affirmative evidence that the undiagnosed illness 
was caused by a supervening event or condition that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf war and the onset of the illness, or (iii) there 
is affirmative evidence that the undiagnosed illness is the 
result of the veteran's own misconduct, including the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(a).  

Signs and symptoms which may be manifestations of undiagnosed 
illness caused by Persian Gulf War service include those 
"involving the upper or lower respiratory system."  
38 U.S.C.A. § 1117(g)(8); 38 C.F.R. § 3.317(b)(8).  

Accordingly the medical opinion stated in the report of the 
VA examination to be performed on remand must consider 
whether the veteran suffers from respiratory signs and 
symptoms of an undiagnosed illness.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.  The veteran has indicated that he 
receives his medical treatment from VA.  Medical records 
dated from the expiration of the period, or periods, of 
service to which a disability may be attributable to the 
present could help to substantiate a service connection 
claim.  

The VA treatment records now associated with the claims file 
are dated from, approximately, August 1984 to May 1987, 
August 1994 to October 1994, and July 1998 to September 1999, 
with the exception of certain hospital reports.  A complete 
set of VA medical records dated from the time of expiration 
of the periods of service ending in June 1984 and December 
1991, respectively, to the present would be relevant to the 
claims, then, and should be secured on remand.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. 
App. 611.  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

Migraine headaches:  service connection

The veteran claims entitlement to service connection for 
migraine headaches.

A May 1984 service medical record reflects that the veteran 
was seen for what was assessed as a migraine headache.  
Migraine headache is not cited in other service medical 
records.

Of record is a July 1997 letter that the veteran received 
from the Office of the Secretary of Defense informing him 
that the unit he was with while serving in the Persian Gulf 
War may have been exposed to nerve agents.  The letter 
advises that little is known about the long-term effects of 
exposure to such agents.

A VA neurological examination was performed in February 2000 
and resulted in a diagnosis of "[m]ixed headache syndrome 
with features of episodic tension-type headaches and common 
[m]igraine."

Thus, the lay and medical evidence currently of record shows 
that the veteran has a migraine headache condition that may 
be related to his service and in particular, his service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  However, the medical evidence currently of record 
is not sufficient to resolve the claim.  The report of the 
February 2000 VA neurological examination does not offer an 
opinion as to whether it is at least as likely as not that 
the veteran's current headache condition is related to 
service, including exposure to toxic agents in the Southwest 
Asia theater of operations.  Therefore, a VA examination is 
needed to help VA adjudicators to determine whether the 
veteran has a migraine headache condition that is 
etiologically related to any his service.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  The 
claim is remanded so that the examination may be secured

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.  The veteran has indicated that he 
receives his medical treatment from VA.  Medical records 
dated from the expiration of the period, or periods, of 
service to which a disability may be attributable to the 
present could help to substantiate a service connection 
claim.  

The VA treatment records now associated with the claims file 
are dated from, approximately, August 1984 to May 1987, 
August 1994 to October 1994, and July 1998 to September 1999, 
with the exception of certain hospital reports.  A complete 
set of VA medical records dated from the time of expiration 
of the periods of service ending in June 1984 and December 
1991, respectively, to the present would be relevant to the 
claims, then, and should be secured on remand.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. 
App. 611.  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

Cholecystectomy:  service connection

The veteran claims entitlement to service connection for a 
cholecystectomy.

VA medical records show that the veteran underwent 
laporoscopic chole-cystectomy in July 1997 after being seen 
with severe pain in his right upper abdomen.  

It appears from the record that the veteran served in the 
United States Army Reserve during a period that included the 
date of the cholecystectomy.  However, the claims file does 
not contain the service personnel records or the service 
medical records that would confirm this fact.

A VA examination of the liver, gall bladder, and pancreas was 
performed in February 2000.  The report of the examination 
cited the presence of scars from the gall bladder surgery but 
did not address the question whether the veteran had other 
residuals of gall bladder disease.  It was stated in the 
examination report that a sonogram of the abdomen would be 
performed, but the claims file does not contain the report of 
that study, if it was performed.

At the personal hearing held before the undersigned in July 
2003, the veteran testified that he had the cholecystectomy 
on an emergency basis while he was performing duty in the 
Reserve, that he believed that his gall bladder became 
diseased as a result of the conditions of his service in the 
Persian Gulf War, and that he still had gastrointestinal 
discomfort.  

It appears to the Board that the record must be developed 
before the claim may be properly assessed.  The claim is 
remanded so that this development may be accomplished.

Efforts should be made to obtain medical records that could 
substantiate the claim.  The veteran has indicated that he 
receives his medical treatment from VA.  The VA treatment 
records now associated with the claims file are dated from, 
approximately, August 1984 to May 1987, August 1994 to 
October 1994, and July 1998 to September 1999, with the 
exception of certain hospital reports, including that 
concerning the cholecystectomy.  

A complete set of VA medical records dated from the time of 
expiration of the periods of service ending in December 1991 
to the present would be relevant to the claims, then, and 
should be secured on remand.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. App. 611.  Particular 
search should be made for the report of the sonogram proposed 
in the February 2000 VA examination of the liver, gall 
bladder, and pancreas.  

Likewise, attempts should be made to obtain both service 
medical records and service personnel records for the period 
of the veteran's Reserve service that took place after the 
period of active duty ending in December 1991.  The RO denied 
service connection for the cholecystectomy on the ground that 
it did not take place during service.  However, in so 
determining, the RO disregarded the possibility that service 
connection for residuals of the cholecystectomy might be 
available on the basis of the veteran's service in the 
Reserve.

Service connection can be awarded for disability resulting 
from performance of "active military, naval or air 
service."  When the service in question does not represent 
"active duty," see 38 U.S.C.A. §§ 101(21) (West 2002), but 
instead represents reserve and/or national guard duty, 
particular definitions of "active military, naval or air 
service" are to be observed.  "Active military, naval or 
air service" includes any active duty for training (ACDUTRA) 
if the individual performing the service is disabled from an 
injury or disease incurred or aggravated during the service.  

Inactive duty training (INACDUTRA) may qualify as "active 
military, naval or air service" only if the individual is 
disabled from an injury incurred or aggravated during the 
INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24) (West 2002).  
Therefore, the periods and nature of the service of a 
claimant, if other than "active duty," bear directly on, 
and may limit, his entitlement to service connection for a 
current disability.  Because reserve and national guard 
service are by definition episodic, careful review of the 
periods of service is required to assess whether there has 
been demonstrated in-service incurrence or aggravation of 
injury or disease and a specific link between the in-service 
condition and the claimed current disability.  Furthermore, 
because entitlement to service connection may also depend on 
whether the service constituted ACDUTRA or INACDUTRA, a 
careful review of the nature of the service performed during 
each period may also be required.  See McManaway v. West, 13 
Vet. App. 60 (1999).

In this case, although some information concerning the 
general time frame of some of the veteran's Reserve service 
is of record, additional service personnel records are needed 
to verify each and every period of service and to identify 
the nature of the service during each period.  As well, the 
veteran's complete service medical records for each period of 
service, whether constituting ACDUTRA or INACDUTRA, must be 
secured.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The lay and medical evidence currently of record shows that 
the veteran has a gastrointestinal condition or symptoms that 
may be related to his service, and in particular, his service 
in the Southwest Asia theater of operations during the 
Persian Gulf War and his later service in the Reserve.  

However, the medical evidence currently of record is not 
sufficient to resolve the claim.  The report of the February 
2000 VA examination of liver, gall bladder, and pancreas does 
not engage the question whether the veteran has residuals of 
the cholecystectomy in addition to surgical scars and does 
not address the results of the sonogram of the abdomen 
recommended there, if one was performed.  A full and complete 
VA examination, one which takes into account all available 
and pertinent medical records, is needed to help VA 
adjudicators to determine whether the cholecystectomy that 
the veteran underwent in July 1997 is etiologically related 
to any of his service and what residuals of the gall bladder 
problem he has in addition to scarring.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i); see 
Green, 1 Vet. App.at 124.

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

Hearing loss:  service connection

The veteran claims entitlement to service connection for 
hearing loss.  His claim, which prior to the rating decision 
on appeal had been denied in April 1992, has now been 
reopened by the Board on the basis of new and material 
evidence.

The lay and medical evidence of record, both new and that on 
file when his claim was denied in April 1992, shows that the 
veteran has a hearing loss that may be related to his 
service.  However, the medical evidence currently of record 
is not sufficient to resolve the claim.  

When a hearing loss is asserted by a claimant, medical 
evidence must show that specific audiometric standards 
required to establish a hearing loss as a disability for VA 
purposes have been met.  

For impaired hearing to be considered a disability under the 
laws administered by VA, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater, or 26 decibels or greater in at least 
three of those frequencies, or speech recognition scores 
using the Maryland CNC Test must be less than 94 percent.  38 
C.F.R. § 3.385 (2003).  

A 1996 Reserve service medical record of audiometric testing 
now on file identifies an auditory threshold in the right ear 
of 40 decibels in the 4000 frequency and thus shows that at 
the time of the testing, the veteran had a hearing loss 
disability as defined by VA.  However, the claims file does 
not contain an examination report or treatment record showing 
whether the veteran currently has a hearing disability that 
is related to his service.  

The CAVC has held that VA may reasonably interpret the 
statutes providing for payment of compensation for service-
connected disability to require that a disability be present 
at the time of the claim for benefits (or other potential 
effective date of grant).  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (38 U.S.C.A. § 1110).  

Therefore, a VA examination is needed to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  The claim is remanded so that the 
examination may be secured.

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the claims file all outstanding VA medical 
records, and any other medical records identified by the 
veteran on remand, that are pertinent to the claim.  See 
Green, 1 Vet. App.at 124.  The veteran has indicated that he 
receives his medical treatment from VA.  Medical records 
dated from the expiration of the period, or periods, of 
service to which a disability may be attributable to the 
present could help to substantiate a service connection 
claim.  The VA treatment records now associated with the 
claims file are dated from, approximately, August 1984 to May 
1987, August 1994 to October 1994, and July 1998 to September 
1999, with the exception of certain hospital reports.  

A complete set of VA medical records dated from the time of 
expiration of the periods of service ending in June 1984 and 
December 1991, respectively, to the present would be relevant 
to the claims, then, and should be secured on remand.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2); Bell, 2 Vet. 
App. 611.  

Likewise, attempts should be made to obtain both service 
medical records and service personnel records for the period 
of the veteran's Reserve service that took place after the 
period of active duty ending in December 1991 and during 
which the 1996 examination report now on file shows the 
veteran exhibited right ear hearing loss amounting to a 
disability by VA standards.  The RO has not considered 
whether service connection for hearing loss might be 
available to the veteran on the basis of his service in the 
Reserve.  The RO must do so on remand.  

On remand, the RO must provide the veteran and his 
representative with appropriate written notice concerning the 
evidence that VA determines is needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
This notice must consider all theories of entitlement to 
service connection that could be pertinent to the claim.  See 
Schroeder, 212 F.3d at 1271.

Statement of the case after notice of disagreement:  
keratosis pilaris, major depression, and muscular changes, to 
include as due to undiagnosed illness

The June 2000 rating decision denied entitlement to a 
compensable evaluation for keratosis pilaris, to service 
connection for major depression and to service connection for 
muscular changes, to include as due to undiagnosed illness.  
The June 2000 rating decision and notice thereof were 
provided to the veteran in July 2000.  In May 2001, the 
veteran filed a VA Form 9, Appeal to Board of Veterans' 
Appeals, containing a statement in which he challenged the 
denials of each of these claims.  The Board finds that the 
May 2001 statement constituted an adequate and timely-filed 
notice of disagreement.  38 C.F.R. §§ 20.201, 20.302(a) 
(2003).  As a notice of disagreement, the May 2001 statement 
initiated an appeal of the denials of each of the three 
claims.  38 U.S.C.A. § 7105(a).  




By statute and regulation, a request for appellate review by 
the Board of a decision by the agency of original 
jurisdiction is initiated by a timely filed notice of 
disagreement and is completed, after a statement of the case 
has been furnished, by a timely filed substantive appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2003).  This 
sequence is intended to safeguard due process.  Thus, the 
statement of the case must be issued after the notice of 
disagreement is received and the claim is reviewed in light 
of the contentions stated in that submission.  38 U.S.C.A. 
§ 7105(a), (d); 38 C.F.R. § 19.26 (2003).  The CAVC, citing 
section 7105(d)(1), has observed:

The purpose of the NOD [notice of 
disagreement] is to inform the RO of the 
appellant's disagreement with the 
decision.  Upon receipt of the NOD, the 
RO will take "such development or review 
action as it deems proper
. . . . If such action does not resolve 
the disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare [an SOC [statement of the 
case]].  

Roy v. Brown, 5 Vet. App. 554, 555 (1993) (citation 
omitted); see also 38 C.F.R. § 19.26.

The RO did not issue a statement of the case after the 
veteran submitted the notice of disagreement in May 2001.  
Rather, the RO issued a statement of the case in July 2000 
simultaneously with issuing the June 2000 rating decision.  

When the RO has not issued a statement of the case after 
receiving an appellant's notice of disagreement, the Board 
must remand the claim or claims in concern for completion of 
this procedural requirement.  Godfrey v. Brown, 7 Vet. 
App. 439 (1995), Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the claims will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2003).  On remand, and after undertaking 
all other action and review as it deems proper, including 
action under the VCAA, the RO must provide the veteran and 
his representative with a statement of the case addressing 
any of the three claims that is not granted in full.  The 
statement of the case should advise the veteran of the time 
period in which a substantive appeal must be filed in order 
to obtain appellate review of the issue on appeal.  

Thereafter, the veteran must submit a timely substantive 
appeal in order for the Board to have jurisdiction over the 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.300-
20.306 (2003).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  


3.  After reviewing the veteran's May 
2001 notice of disagreement and 
accomplishing all appropriate development 
and notice have been accomplished, the 
VBA AMC must issue a statement of the 
case addressing the claims of entitlement 
to an increased rating for keratosis 
pilaris, entitlement to service 
connection for major depression, and 
entitlement to service connection for 
muscular changes, except for any claim 
that is granted in full.  The veteran and 
his representative should be advised of 
the time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of the claim or claims 
addressed in the statement of the case.

4.  The VBA AMC must provide the veteran 
with written notice concerning the kind 
of evidence, and any information, that VA 
has determined is necessary to 
substantiate his contention that he filed 
a valid and timely notice of disagreement 
taking issue with the December 3, 1996 
effective date of the grant of service 
connection for fibromyalgia.  The notice 
must indicate which evidence the veteran 
is finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to his claims.  

A copy of the notice must be sent to the 
veteran's representative.  The veteran 
and his representative must be allowed 
appropriate time in which to respond.

5.  Then, the VBA AMC must provide the 
veteran and his representative with a 
supplemental statement of the case 
concerning the issue whether there is a 
timely filed and valid notice of 
disagreement contesting the December 3, 
1996 effective date of the grant of 
service connection for fibromyalgia.  The 
supplemental statement of the case should 
contain citation to, and a discussion of, 
all pertinent statutes and regulations.  
The veteran and his representative must 
be allowed appropriate time in which to 
respond

6.  After the actions requested in 
Paragraphs 4 and 5 have been performed, 
the VBA AMC must provide the veteran with 
written notice concerning the kind of 
evidence, and any information, that VA 
has determined is necessary to 
substantiate the claims of entitlement to 
a greater initial evaluation for 
fibromyalgia, phimosis with circumcision, 
and left knee sprain.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to his claims.  

A copy of the notice should be sent to 
the veteran's representative.  The 
veteran and his representative must be 
allowed appropriate time in which to 
respond.

7.  The VBA AMC must provide the veteran 
with written notice concerning the kind 
of evidence, and any information, that VA 
has determined is necessary to 
substantiate the claims for service 
connection for the following 
disabilities:  diabetes mellitus; 
retinopathy, uveitis, ptosis and myopia; 
a right knee condition; bilateral ankle 
pain; heel spurs, plantar fasciitis, and 
genu varum foot type; allergic 
dermatitis; GERD, hiatal hernia, 
gastritis, and pancreatitis; infections 
of the throat, nose, and sinuses, and hay 
fever; migraine headache; cholecystectomy 
(including surgical scars);and hearing 
loss.  The notice must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence in his possession that is 
pertinent to his claims.  

A copy of the notice should be sent to 
the veteran's representative.  The 
veteran and his representative must be 
allowed appropriate time in which to 
respond.

8.  The VBA AMC must provide the veteran 
with written notice concerning the kind 
of evidence, and any information, that VA 
has determined is necessary to 
substantiate the claims for increased 
ratings for the following disabilities: a 
right cornea scar; post-operative 
residuals of a left inguinal hernia; 
hepatomegaly; and residuals of the 
fracture of the left ring finger.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claims.  A copy of the notice should be 
sent to the veteran's representative.  
The veteran and his representative should 
be allowed appropriate time in which to 
respond.

9.  The VBA AMC must make efforts to 
obtain all records identified by the 
veteran or his representative in response 
to the notices requested in Paragraphs 6-
8 that are pertinent to any claim.  Also, 
the VBA AMC must make efforts to obtain 
all treatment records for the veteran 
dated from the time immediately after his 
separation from active duty service in 
December 1991 through the present from 
both the VA health care system and the 
Frank M. Tejada Outpatient Clinic in San 
Antonio, Texas that are pertinent to any 
claim of entitlement to service 
connection (to records of treatment for a 
foot condition and a skin rash in 1992, 
for an eye condition in 1993, and a 
sonogram of the abdomen in 2000); all 
treatment records from the same 
facilities dated from December 1996 or 
earlier effective date of service 
connection that are pertinent to the 
claim of entitlement for a greater 
initial evaluation for fibromyalgia; all 
treatment records from the same 
facilities dated from February 1997 that 
are pertinent to the claim of entitlement 
to a greater initial evaluation for left 
knee strain; and all treatment records 
from the same facilities dated from July 
1999 that are pertinent to the claim of 
entitlement to a greater initial 
evaluation for phimosis with 
circumcision.

Also, the VBA AMC must make efforts to 
obtain service personnel records 
documenting and verifying each and every 
period of the veteran's service in the 
United States Army Reserve and the nature 
of such service, including the exact 
periods of any ACDUTRA and/or INACDUTRA 
performed.  Then, the VBA AMC must make 
efforts to attempt to secure all service 
medical records for such verified periods 
of service, including reports of 
entrance, separation, and periodic 
physical examinations not currently in 
the claims file.

The VBA AMC should document in the claims 
file the actions taken to secure this 
evidence and provide appropriate notice 
to the veteran and his representative 
regarding records identified by him that 
could not be obtained.  

10.  The VBA AMC must make efforts to 
obtain a complete copy of the report of 
the VA diabetes mellitus examination that 
was performed in February 2000.  

If the complete examination report no 
longer is available or, if available, 
does not contain findings sufficient to 
resolve the claim, the VBA AMC should 
schedule the veteran for a a new VA 
diabetes mellitus examination to 
determine whether his diabetes mellitus 
is etiologically related to an injury or 
disease incurred during service or to one 
or more of the his service-connected 
disabilities, including, as he maintains, 
fibromyalgia.  


The examination report must state whether 
a diagnosis of diabetes mellitus is 
confirmed.  If it is confirmed, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the diabetes mellitus is related to a 
disease or injury that the veteran 
incurred during service, fibromyalgia.

The opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

11.  After all other action has been 
taken, the VBA AMC should schedule the 
veteran for the following VA 
examinations:

(A)  An ophthalmology examination 

(i)  to identify the characteristics and 
assess the severity of the veteran's 
service-connected scar of the right 
cornea.  The report of the eye 
examination should confirm whether the 
veteran's right eye exhibits impairment 
of visual acuity and/or field loss.  
Readings denoting the visual acuity and 
field vision achieved by the veteran 
during the examination should be 
reported.  If decreased visual acuity 
and/or restricted field vision is found, 
the examiner should offer an opinion 
about what has caused it.  

In addition, the report of the eye 
examination should confirm whether the 
disability of the right eye carries with 
it pain, rest- requirements, and/or 
episodes of incapacity and currently 
exhibits active pathology of any kind.  
Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(ii)  to determine whether the veteran 
currently has any disorders of the eyes 
that are related to his service, to 
include retinopathy, uveitis, ptosis, and 
myopia, as diagnosed during the February 
2000 VA eye examination.  

The examination report must state 
diagnoses of all disorders involving the 
veteran's eyes, both right and left.  The 
examination report must identify all 
diagnosed eye disorders that are of 
familial or hereditary origin.  
Concerning each such eye disorder, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) (i) 
that the eye disorder was manifested 
during service; (ii) if there were 
manifestations of an eye disorder during 
service, that such manifestations 
constituted a permanent increase in the 
severity of the eye disorder; and (iii) 
if such manifestations of an eye disorder 
constituted an increase in the severity 
of the eye disorder, the increase 
exceeded the natural progress of the 
disorder.
Concerning each other diagnosed eye 
disorders, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disorder is related to 
a disease or injury that the veteran 
incurred during service.  Each opinion 
should be accompanied by a full 
rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(B)  A genitourinary or other appropriate 
examination 

(i)  to identify the characteristics and 
assess the severity of the veteran's 
service-connected post-operative 
residuals of a left inguinal hernia.  The 
examination report should confirm whether 
the hernia is now recurrent, and if so, 
whether well supported by a truss or belt 
and should describe all other pertinent 
symptoms and pathology.  The examination 
report also should confirm whether the 
hernia upon which surgery was performed 
was bilateral.

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  
(ii)  to identify the characteristics and 
assess the severity of the veteran's 
service-connected phimosis with 
circumcision.  The examiner should 
interview the veteran about whether he 
experiences pain in his penis and if so, 
in what manner.  The examination report 
should describe all scarring produced by 
the circumcision.  The examination 
reports should include opinions as to 
whether, respectively, (i) the scar or 
scars, if any, are symptomatic and/or 
because of their size, characteristics, 
of location, for example, have produced 
penile pain, (ii) the scars or scars, if 
any, amount to a deformity of the penis, 
(iii) the veteran has diminished erectile 
power as a result of the phimosis or 
circumcision; and (iv) the veteran has 
suffered loss of use of his penis as a 
creative organ.  Each opinion should be 
accompanied by a full rationale.  
All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(C)  An examination of the hand, thumb, 
and fingers to identify the 
characteristics and assess the severity 
of the veteran's service-connected 
residuals of a fracture of the left ring 
finger.  The examination report should 
state whether the left ring finger 
disability is manifested by limitation of 
motion.  If limitation of motion is 
found, the examiner should determine 
whether the left ring finger is 
functionally impaired, and specifically, 
whether there is weakened movement, 
excess fatigability, or incoordination of 
the left hand with use of the left ring 
finger.  

The opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(D)  An orthopedic examination 

(i)  to identify the characteristics, and 
assess the severity, of the veteran's 
left knee disability.  The examiner 
should describe each characteristic of 
left knee disability identified during 
the examination.  The examination report 
should state

(a)  whether x-rays confirm the presence 
of arthritis (degenerative joint disease) 
of the left knee;

(b)  the ranges of motion, in degrees, of 
the left knee (flexion and extension of 
the leg), and the portion (in degrees), 
if any, of the motion that is executed 
with pain;  

(c)  the extent to which pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time; 
and whether there is weakened movement, 
excess fatigability, or incoordination 
with use of the left knee, including when 
the veteran is performing the motions 
required by his employment;

(d)  whether the left knee disability 
involves instability and, if so, the 
extent thereof; whether it involves 
subluxation, and if so, the extent 
thereof; and whether in the opinion of 
the examiner, any instability and 
subluxation, respectively, but without 
considering arthritis, are "slight," 
"moderate," or "severe";  

(e)  whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any arthritis of the left knee that 
is found is due to the left knee injury 
received during service; and

(f)  to the extent that the examiner can 
determine, whether the characteristics of 
the left knee disability have varied 
since February 18, 1997 and if the 
finding is in the affirmative, explain 
when and how they have varied.

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(ii)  to determine whether the veteran 
currently has, respectively, a patello-
femoral syndrome of the right knee and a 
podiatric condition comprised of heel 
spurs, plantar fasciitis, and genu varum 
foot type that is related to an injury or 
disease that he incurred during service, 
including to his service-connected left 
knee disability or other service-
connected disability. 

The examination report must list all 
diagnoses found concerning, respectively, 
the right knee and the feet.  For each 
disorder found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the disorder 
is the result of injury or disease that 
the veteran incurred during service or is 
secondary to his service-connected his 
service-connected disability of the left 
knee and/or another of his service-
connected disabilities, or has been 
aggravated by any or all of those 
conditions.  

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(iii)  to determine whether the veteran 
has a current disability of either ankle.  
The examination report must list all 
diagnoses found concerning either ankle.  
If a disability of either ankle is shown 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the disability is related 
to service.  

The opinion should be accompanied by a 
full rationale.

All tests and studies thought necessary 
by the examiner should be performed.  

The claims file and a separate copy of 
this remand must be made available to the 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.

(E)  A skin examination to determine 
whether the veteran currently has 
allergic dermatitis that is related to an 
injury or disease that he incurred during 
service. 

The examination report must list all 
diagnoses found concerning the skin.  All 
such diagnoses must be differentiated 
from the veteran's keratosis pilaris.  
For each other skin disorder found, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is related to a disease or 
injury that the veteran incurred during 
service.  

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(F)  A gastrointestinal or other 
appropriate examination to determine 
whether the veteran currently has GERD, 
hiatal hernia, gastritis, and/or 
pancreatitis that is related to an injury 
or disease that he incurred during 
service. 


The examination report must list all 
diagnoses found concerning such 
disorders.  For each disorder found, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disorder is related to a disease or 
injury that the veteran incurred during 
service.  

Each opinion should be accompanied by a 
full rationale.  
All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(G)  A respiratory or other appropriate 
examination to determine whether the 
veteran has a disorder of the nose, 
throat, sinuses, and/or respiratory 
system that is etiologically related to 
an injury or disease incurred during 
service.  The examiner should report all 
nose, throat, sinus, and respiratory 
disorders found during the examination.  
For each disorder found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
disorder is the result of injury or 
disease that the veteran incurred during 
service, including, as he contends, 
exposure to environmental allergans and 
pollutants.

In the alternative, if the examiner 
concludes that by history, physical 
examination, and laboratory tests, the 
nose, throat, sinus, and respiratory 
symptoms that the veteran has displayed 
are not attributable to a known clinical 
diagnosis but instead are attributable to 
an "undiagnosed illness," the examiner 
should provide an opinion as to (a) 
whether there are verifiable signs and 
symptoms of a chronic sleep disorder 
disability (one lasting 6 months or more 
or one exhibiting intermittent periods of 
improvement or worsening over a 6-month 
period), (b) whether it appears that the 
undiagnosed illness manifested by sleep 
disturbances was not incurred during or 
as a result of Persian Gulf War service.

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(H)  An examination of the liver and gall 
bladder

(i)  to identify the characteristics and 
assess the severity of the veteran's 
service-connected hepatomegaly.  The 
examination report should confirm whether 
the veteran has weakness, anorexia, 
abdominal pain, and malaise that are 
attributable to his hepatomegaly; whether 
he has portal hypertension and 
spenomegaly with these symptoms and at 
least minor weight loss that are 
attributable to his hepatomegaly; whether 
he has erosive gastritis that is 
attributable to his hepatomegaly; and 
what the other symptoms, if any, of his 
hepatomegaly are.

Each opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  


The claims file and a separate copy of 
this remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents in 
the claims file were reviewed.  

(ii)  to determine whether the veteran 
has a current disabling residuals of his 
July 1997 cholecystectomy, to include 
symptomatic surgical scars.  

Consultation with a dermatologist should 
be made, if needed.  The examination 
report must list all diagnoses found.  If 
a disability is shown present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the disability is related to service.  

The opinion should be accompanied by a 
full rationale.

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(I)  A neurological examination to 
determine whether the veteran has a 
migraine headache condition that is 
etiologically related to an injury or 
disease incurred during service.

The examiner should report all diagnoses 
of headache found during the examination.  



For each disorder found, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) that the 
disorder is the result of injury or 
disease that the veteran incurred during 
service, including, exposure to 
environmental pollutants and toxins such 
as nerve gas.

The opinion should be accompanied by a 
full rationale.

All tests and studies thought necessary 
by the examiner should be performed.  

The claims file and a separate copy of 
this remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

(J)  A hearing examination to determine 
if the veteran has a hearing loss that is 
etiologically related to an injury or 
disease incurred during service.  The 
examiner should comment upon the 
evaluation of the veteran's hearing made 
in the Reserve examination report of 
November 1996. 

The examiner should report the results of 
audiometric testing for each ear, and in 
particular, the auditory thresholds 
apparent in the frequencies 500, 1000, 
2000, 3000, and 4000, and also the 
Maryland CNC Test scores achieved.


If impaired hearing is diagnosed for one 
or both ears, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent likelihood 
or greater) that the impaired hearing is 
related to a disease or injury that the 
veteran incurred during service.  

The opinion should be accompanied by a 
full rationale.  

All tests and studies thought necessary 
by the examiner should be performed.  The 
claims file and a separate copy of this 
remand must be made available to the 
examiner, and the examiner is requested 
to confirm that pertinent documents 
therein were reviewed.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination report(s) and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

13.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim or 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim(s).  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



